Aldalali v Sungold Assoc. Ltd. Partnership (2019 NY Slip Op 03920)





Aldalali v Sungold Assoc. Ltd. Partnership


2019 NY Slip Op 03920


Decided on May 21, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 21, 2019

Acosta, P.J., Richter, Manzanet-Daniels, Webber, Kern, JJ.


9368N 25776/14E 43140/15E 43212/16E 43195/17E

[*1] Deya Aldalali,	 Plaintiff,
	  vSungold Associates Limited Partnership, et al., Defendants.
Sungold Associates Limited Partnership, Third-Party Plaintiff-Respondent,
vHKSM G.C. Co. Inc., Third-Party Defendant-Appellant.
Sungold Associates Limited Partnership, Second Third-Party Plaintiff,
vSaba Live Poultry Corp, doing business as Saba (2) Live Poultry (Halal), et al., Second Third-Party Defendants.
Sungold Associates Limited Partnership, Third Third-Party Plaintiff-Respondent,
vHenry Kessler, Third Third-Party Defendant-Appellant.


White & McSpedon, P.C., New York (Joseph W. Sands of counsel), for appellants.
Gallo Vitucci Klar LLP, New York (Kimberly A. Ricciardi of counsel), for respondent.

Appeal from order, Supreme Court, Bronx County (Donna Mills, J.), entered August 28, 2018, which, inter alia, denied the motion of third-party defendant HKSM G.C. Co. Inc. (HKSM) and third third-party defendant Henry Kessler to renew and reargue a prior motion for partial summary judgment, unanimously dismissed, without costs, as taken from a nonappealable paper.
Although denominated a motion to renew and reargue, HKSM and Kessler's motion only [*2]sought reargument of their prior summary judgment motion, and no appeal lies from the denial of a motion to reargue (see Northern Assur. Co. of Am. v Holden , 179 AD2d 569 [1st Dept 1992]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 21, 2019
DEPUTY CLERK